UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-23777 PENSECO FINANCIAL SERVICES CORPORATION Incorporated pursuant to the laws of Pennsylvania Internal Revenue Service — Employer Identification No. 23-2939222 150 North Washington Avenue, Scranton, Pennsylvania 18503-1848 (570) 346-7741 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox The total number of shares of the registrant’s Common Stock, $0.01 par value, outstanding on July 23, 2010 was 3,276,079. PENSECO FINANCIAL SERVICES CORPORATION Page Part I — FINANCIAL INFORMATION Item1.Unaudited Financial Statements - Consolidated Balance Sheets: June 30, 2010 3 December 31, 2009 3 Statements of Income: Three Months Ended June 30, 2010 4 Three Months Ended June 30, 2009 4 Six Months Ended June 30, 2010 5 Six Months Ended June 30, 2009 5 Statements of Changes in Stockholders’ Equity: Three Months Ended June 30, 2010 6 Three Months Ended June 30, 2009 6 Six Months Ended June 30, 2010 7 Six Months Ended June 30, 2009 7 Statements of Cash Flows: Six Months Ended June 30, 2010 8 Six Months Ended June 30, 2009 8 Notes to Unaudited Consolidated Financial Statements 9 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item3. Quantitative and Qualitative Disclosures About Market Risk 40 Item4. Controls and Procedures 40 Part II — OTHER INFORMATION Item1. Legal Proceedings 41 Item1A. Risk Factors 41 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item3. Defaults Upon Senior Securities 41 Item4. Removed and Reserved 41 Item5. Other Information 41 Item6. Exhibits 41 Signatures 2 PART I. FINANCIAL INFORMATION,Item 1 —Financial Statements PENSECO FINANCIAL SERVICES CORPORATION CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except share and per share amounts) June 30, December 31, ASSETS Cash and due from banks $ $ Interest bearing balances with banks Federal funds sold - - Cash and Cash Equivalents Investment securities: Available-for-sale, at fair value Held-to-maturity (fair value of $43,371 and $49,054, respectively) Total Investment Securities Loans, net of unearned income Less: Allowance for loan losses Loans, Net Bank premises and equipment Other real estate owned Accrued interest receivable Goodwill Cash surrender value of life insurance Other assets Total Assets $ $ LIABILITIES Deposits: Non-interest bearing $ $ Interest bearing Total Deposits Other borrowed funds: Repurchase agreements Short-term borrowings Long-term borrowings Accrued interest payable Other liabilities Total Liabilities STOCKHOLDERS' EQUITY Common stock; $ .01 par value, 15,000,000 shares authorized, 3,276,079 shares issued and outstanding 33 33 Surplus Retained earnings Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ (See accompanying Notes to Unaudited Consolidated Financial Statements) 3 PENSECO FINANCIAL SERVICES CORPORATION CONSOLIDATED STATEMENTS OF INCOME (unaudited) (in thousands, except share and per share amounts) Three Months Ended Three Months Ended June 30, 2010 June 30, 2009 INTEREST INCOME Interest and fees on loans $ $ Interest and dividends on investments: U.S. Treasury securities and U.S. Agency obligations States & political subdivisions Other securities 12 8 Interest on Federal funds sold - - Interest on balances with banks 2 3 Total Interest Income INTEREST EXPENSE Interest on time deposits of $100,000 or more Interest on other deposits Interest on other borrowed funds Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income After Provision for Loan Losses NON-INTEREST INCOME Trust department income Service charges on deposit accounts Merchant transaction income Brokerage fee income 92 79 Other fee income Bank-owned life insurance income Other operating income Realized gains (losses) on securities, net Total Non-Interest Income NON-INTEREST EXPENSES Salaries and employee benefits Expense of premises and fixed assets Merchant transaction expenses Merger related costs - FDIC insurance assessments Other operating expenses Total Non-Interest Expenses Income before income taxes Applicable income taxes Net Income $ $ Earnings per Common Share (Based on weighted average shares outstanding of 3,276,079) $ $ Cash Dividends Declared Per Common Share $ $ (See accompanying Notes to Unaudited Consolidated Financial Statements) 4 PENSECO FINANCIAL SERVICES CORPORATION CONSOLIDATED STATEMENTS OF INCOME (unaudited) (in thousands, except share and per share amounts) Six Months Ended Six Months Ended June 30, 2010 June 30, 2009 INTEREST INCOME Interest and fees on loans $ $ Interest and dividends on investments: U.S. Treasury securities and U.S. Agency obligations States & political subdivisions Other securities 23 22 Interest on Federal funds sold - - Interest on balances with banks 4 6 Total Interest Income INTEREST EXPENSE Interest on time deposits of $100,000 or more Interest on other deposits Interest on other borrowed funds Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income After Provision for Loan Losses NON-INTEREST INCOME Trust department income Service charges on deposit accounts Merchant transaction income Brokerage fee income Other fee income Bank-owned life insurance income Other operating income Realized gains (losses) on securities, net Total Non-Interest Income NON-INTEREST EXPENSES Salaries and employee benefits Expense of premises and fixed assets Merchant transaction expenses Merger related costs - FDIC insurance assessments Other operating expenses Total Non-Interest Expenses Income before income taxes Applicable income taxes Net Income $ $ Weighted average shares outstanding Earnings per Common Share $ $ Cash Dividends Declared Per Common Share $ $ (See accompanying Notes to Unaudited Consolidated Financial Statements) 5 PENSECO FINANCIAL SERVICES CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY THREE MONTHS ENDED JUNE 30, 2 (unaudited) (in thousands, except per share amounts) Common Stock Surplus Retained Earnings Accumulated Other Comprehensive Income Total Stockholders' Equity Balance, March 31, 2009 $
